Citation Nr: 0326433	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  95-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
1998 for the grant of service connection for pancreatitis.  

2.  Entitlement to service connection for a gastrointestinal 
disability manifested by bleeding (other than IBS), to 
include as due to service-connected disability.  

3.  Entitlement to service connection for a peptic ulcer 
disease, to include as due to service-connected disability.  

4.  Entitlement to service connection for coronary artery 
disease (CAD), to include as due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On February 28, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After obtaining the appropriate 
releases from the veteran, procure 
records of treatment that he received at 
the Mercy Hospital in Coor Rapids, MN 
from January 1992 to December 1994 and at 
the St. Mary's Hospital in Minneapolis, 
MN between January 1981 and December 
1987.  

2.  Obtain copies of records of treatment 
that the veteran received at the VA 
Medical Center in Minneapolis, MN since 
January 1974.  All available records 
should be associated with the veteran's 
claims folder.  

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examinations:  

(a) gastrointestinal examination to 
determine the nature and etiology of the 
claimed gastrointestinal bleeding and 
peptic ulcer.  All indicated tests and 
studies should be performed.  The 
examiner should express an opinion as to 
the etiology of any disabilities found to 
include whether it is at least as likely 
as not that any gastrointestinal bleeding 
and peptic ulcer identified was caused or 
aggravated by service or the 
service-connected post-traumatic stress 
disorder (PTSD) or irritable bowel 
syndrome (IBS)/psychophysiologic 
gastrointestinal reaction.  If the 
examiner concludes that there is no 
causal connection, it should be indicated 
whether there has been any aggravation of 
the disability manifested by 
gastrointestinal bleeding and/or peptic 
ulcer disease as a result of the 
service-connected PTSD or 
IBS/psychophysiologic gastrointestinal 
reaction, and if so, specify the degree 
of aggravation.  See, Allen v. Brown, 
7 Vet.App. 439 (1995).  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  The complete rationale for 
any opinion expressed should be provided.  
Send the claims folder to the examiner 
for review.  

(b)  cardiovascular examination to 
determine the nature and etiology of his 
CAD.  All indicated tests and studies 
should be performed.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any CAD was 
caused by the service-connected PTSD or 
IBS/psychophysiologic gastrointestinal 
reaction.  If the eaminer concludes that 
there is no causal connection, it should 
be indicated whether there has been any 
aggravation of the CAD as a result of the 
service-connected PTSD or 
IBS/psychophysiologic gastrointestinal 
reaction, and if s, specify the degree of 
aggravation.  See, Allen v. Brown, 
7 Vet.App. 439 (1995).  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  The complete rationale for 
any opinion expressed should be provided.  
Send the claims folder to the examiner 
for review.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



